                                                           Case 3:20-cv-00302-MMD-BNW Document 36 Filed 04/13/21 Page 1 of 3



                                                       1   ERIC W. SWANIS, ESQ.
                                                           Nevada Bar No. 6840
                                                       2   GREENBERG TRAURIG, LLP
                                                           10845 Griffith Peak Drive, Suite 600
                                                       3   Las Vegas, Nevada 89135
                                                           Telephone: (702) 792-3773
                                                       4   Facsimile: (702) 792-9002
                                                           Email: swanise@gtlaw.com
                                                       5   CHRISTOPHER J. NEUMANN, ESQ.
                                                           Admitted Pro Hac Vice
                                                       6   GREENBERG TRAURIG, LLP
                                                           1144 15th Street, Suite 3300
                                                       7   Denver, Colorado 80202
                                                           Telephone: (303) 572-6500
                                                       8   Email: neumannc@gtlaw.com
                                                       9    Counsel for Defendants
                                                      10

                                                      11                          IN THE UNITED STATES DISTRICT COURT
                                                      12                                FOR THE DISTRICT OF NEVADA
GREENBERG TRAURIG, LLP




                                                      13   GEORGE CUSTER,                                          Case No. 3:20-cv-00302-MMD-BNW
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14
                                  Suite 600




                                                                                         Plaintiff,                STIPULATION AND ORDER OF
                                                                                                                 DISMISSAL WITHOUT PREJUDICE
                                                      15
                                                                   v.                                           AS TO DEFENDANT C. R. BARD, INC.
                                                      16                                                        AND BARD PERIPHERAL VASCULAR,
                                                           C. R. BARD, INCORPORATED and BARD                                 INC.
                                                      17   PERIPHERAL VASCULAR, INCORPORATED,
                                                      18                                  Defendants.
                                                      19

                                                      20          IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned parties,
                                                      21   pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), that the above-captioned case be dismissed without
                                                      22   prejudice as to Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., with each party to
                                                      23   bear its own costs.
                                                      24   ///
                                                      25   ///
                                                      26   ///
                                                      27   ///
                                                      28   ///

                                                                                                           1
                                                           Case 3:20-cv-00302-MMD-BNW Document 36 Filed 04/13/21 Page 2 of 3



                                                       1         IT IS SO STIPULATED.

                                                       2         DATED this 12th day of April 2021.

                                                       3   MCSWEENEY LANGEVIN, LLC                              GREENBERG TRAURIG, LLP

                                                       4
                                                           By:       /s/ David M. Langevin                By:        /s/ Eric W. Swanis
                                                       5
                                                                 DAVID M. LANGEVIN, ESQ.                         ERIC W. SWANIS, ESQ.
                                                       6         Admitted Pro Hac Vice                           Nevada Bar No. 6840
                                                                 dave@weststrikeback.com                         swanise@gtlaw.com
                                                       7         filing@westrikeback.com                         10845 Griffith Peak Drive
                                                                 2116 Second Ave. South                          Suite 600
                                                       8         Minneapolis, Minnesota 55404                    Las Vegas, Nevada 89135
                                                       9         Telephone: (612)746-4646
                                                                 Facsimile: (612) 454-2678                       CHRISTOPHER J. NEUMANN, ESQ.
                                                      10                                                         Admitted Pro Hac Vice
                                                                 KRISTIE L. FISCHER                              1144 15th Street, Suite 3300
                                                      11         Nevada Bar No. 11693                            Denver, Colorado 80202
                                                                 2565 Coral Sky Court
                                                      12         Las Vegas, Nevada 89142                         Counsel for Defendants
GREENBERG TRAURIG, LLP




                                                      13         fischer.kristie@gmail.com
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                                 (702) 218-0253
                                                      14
                                  Suite 600




                                                                 Counsel for Plaintiffs
                                                      15

                                                      16

                                                      17         IT IS SO ORDERED.

                                                      18
                                                                                                                      13th of _____________,
                                                                                                          Dated this ____     April          2021.
                                                      19

                                                      20
                                                                                                          ___________________________________
                                                      21                                                  UNITED STATES DISTRICT JUDGE

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                      2
                                                           Case 3:20-cv-00302-MMD-BNW Document 36 Filed 04/13/21 Page 3 of 3



                                                       1                                     CERTIFICATE OF SERVICE

                                                       2          I hereby certify that on April 12, 2021, I caused the foregoing document to be electronically

                                                       3   filed with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

                                                       4   to the CM/ECF participants registered to receive service in this case.

                                                       5

                                                       6                                                                /s/ Shermielynn Irasga
                                                                                                            An employee of GREENBERG TRAURIG, LLP
                                                       7

                                                       8

                                                       9

                                                      10

                                                      11

                                                      12
GREENBERG TRAURIG, LLP




                                                      13
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14
                                  Suite 600




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                             3
